EXHIBIT SEVERANCE, RELEASE AND RESTRICTIVE COVENANT AGREEMENT THIS SEVERANCE, RELEASE AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”) is dated as of February 26th, 2008 (“Effective Date”) between MATRIA HEALTHCARE, INC., a Delaware corporation (the “Company”), and RICHARD M. HASSETT, M.D.(the “Executive”). WHEREAS, the Company terminated Executive’s employment as President and COO of Company on January 29, 2008 (“Date of Termination”), and WHEREAS, Executive has resigned his position on the Board of Directors of Company, and WHEREAS, The Company has offered, and the Executive has agreed, to enter into a Consulting Agreement (the “Consulting Agreement”) at the same time as this Agreement providing Executive with compensation for consulting services after the Date of Termination through November 30, 2008, and WHEREAS, the Company and the Executive previously entered into a Severance Compensation and Restrictive Covenant Agreement on April 26, 2006 (the “2006 Severance Agreement”), providing for payment of one year of severance and other benefits in the event that the Company terminated the Executive without Cause, and WHEREAS, the Company and the Executive also entered into a Change in Control Severance Compensation and Restrictive Covenant Agreement on April 26, 2006 (the “2006 Change in Control Agreement”), providing for payment of two (2) years of severance and other benefits in the event that the Company terminated executive without Cause after a Change in Control as defined in the 2006 Change in Control Agreement, and WHEREAS, a Change in Control has not yet occurred as defined in the 2006 Change in Control Agreement and Executive is not presently eligible for the compensation and benefits provided for in that 2006 Change in Control Agreement, and WHEREAS, the parties desire to enter into this Agreement with the intention of replacing and superseding the 2006 Severance Agreement and the 2006 Change in Control Agreement, which would have provided enhanced compensation and benefits to Executive in the event that a Change in Control had occurred while Executive remained employed by Company, NOW, THEREFORE, in consideration of their respective obligations to one another set forth in this Agreement, and other good and valuable consideration, the receipt, sufficiency and adequacy of which the parties hereby acknowledge, the parties to this Agreement, intending to be legally bound, hereby agree as follows: 1. Compensation and Benefits Payable To Executive: 1 (a)Subject to the provisions of Section 1(b) below, and only for so long as Executive refrains from violating Section 4(c) (Non-Competition), the Company shall pay to the Executive, as severance compensation and in consideration of the Executive’s adherence to the terms of this Agreement, the following: i. Continuation of Executive’s base salary, annual target bonus and car allowance in the aggregate amount of $26,012.31 per pay period, payable in 26 bi-weekly installments, with the first payment to begin as soon as administratively practical following the Date of Termination, subject to Company’s normal payroll practices and procedures and subject to ordinary and lawful deductions. (ii)(A) (x) For a period of one (1) year following the Date of Termination, the Executive and anyone entitled to claim under or through the Executive shall be entitled to elect to continue participation under any of the Company’s medical, dental, employee assistance, health care reimbursement and/or dependent care reimbursement plans and programs (“COBRA-Eligible Benefits”) in which the Executive was a participant as of the Date of Termination to the same extent as if Executive had continued as an employee during such time; (y) At the end of the period referred to in Section 1(a)(ii)(A)(x) above, so long as the Executive would otherwise be eligible for COBRA-Eligible Benefits but for the fact that more than Eighteen (18) months had elapsed since the Date of Termination, the Executive may elect to continue participation in the COBRA-Eligible Benefits for up to an additional 18-month period by paying the full COBRA Benefits premium for such period in accordance with the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). (B) For a period of one (1) year following the Date of Termination, the Executive shall be entitled to elect to continue participation in Basic Life AD&D, ADD-Life, and Supplemental AD&D plans and programs to the same extent as if Executive had continued as an Employee during such time and shall be entitled to retain the Blackberry issued by the Company.At the end of such period, the Company shall cooperate with the Executive in transferring the telephone number of the Blackberry to the Executive. (C) Executive may choose at any time to discontinue benefit coverages by 2 notifying the Company’s Human Resources Department. (b)Notwithstanding any other provision of this Agreement, it is intended that any payment or benefit provided pursuant to or in connection with this Agreement that is considered to be deferred compensation subject to Section 409A of the Code shall be provided and paid in a manner, and at such time and in such form, as complies with the applicable requirements of Section 409A of the Code.For purposes of Section 409A of the Code, the Company will treat Executive in the same manner as it treats similarly situated executives.If and to the extent required by Section 409A of the Code, no payment or benefit shall be made or provided to a “specified employee” (as defined below) prior to the six (6) month anniversary of the Executive’s separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the Code), or, if earlier, Executive’s death.The amounts provided for in this Agreement that constitute deferred compensation shall be paid as soon as the six month deferral period ends, of, if earlier, Executive’s death.In the event that benefits are required to be deferred, any such benefit may be provided during such deferral period at the Executive’s expense, with the Executive having a right to reimbursement from the Company for the amount of any premiums or expenses paid by the Executive once the deferral period ends.For this purpose, a specified employee shall mean an individual who is a key employee (as defined in Section416(i) of the Code without regard to Section416(i)(5) of the Code) of the Company at any time during the 12-month period ending on each December 31 (the “identification date”).If the Executive is a key employee as of an identification date, the Executive shall be treated as a specified employee for the 12-month period beginning on the April 1 following the identification date.Notwithstanding the foregoing, the Executive shall not be treated as a specified employee unless any stock of the Company or a corporation or business affiliated with it pursuant to Sections 414(b) or (c) of the Code is publicly traded on an established securities market or otherwise.For purposes of this Agreement, the Executive will incur a “separation from service” on the Date of Termination. (c)The parties hereto agree that the payments provided in Sections1(a) and 2(a) hereof are reasonable compensation in light of the Executive’s services rendered to the Company and in consideration of the Executive’s obligations under this Agreement, including without limitation Sections 3 and 4 hereof.Neither party shall contest the payment of such benefits as constituting an “excess parachute payment” within the meaning of Section280G(b)(1) of the Code.In the event that the Executive becomes entitled to the compensation and benefits described in Section1(a) and 2(a) hereof (the “Compensation Payments”) and the Company has determined, based upon the advice of tax counsel selected by the Company’s independent auditors and acceptable to the Executive, that, as a result of such Compensation Payments and any other benefits or payments required to be taken into account under Code Section 280G(b)(2) (“Parachute Payments”), any of such Parachute Payments must be reported by the Company as “excess parachute payments” and are therefore not deductible by the Company, the Company shall pay to the Executive at the times specified in Sections1(a) and 2(a) hereof an additional amount (the “Gross-Up Payment”) such that the net amount retained by the Executive, after deduction of any of the tax imposed on the Executive by Section 4999 of the Code (the “Excise Tax”) and any Federal, state and local income tax and Excise Tax upon the Gross-Up Payment, shall be equal to the Parachute Payments determined prior to the application of this paragraph.The value of any non- 3 cash benefits or any deferred payment or benefit shall be determined by the Company’s independent auditors.For purposes of determining the amount of the Gross-Up Payment, the Executive shall be deemed to pay Federal income taxes at the highest marginal rate of Federal income taxation in the calendar year in which the Gross-Up Payment is to be made and state and local income taxes at the highest marginal rates of taxation in the state and locality of the Executive’s residence on the Date of Termination, net of the maximum reduction in Federal income taxes which could be obtained from deduction of such state and local taxes.In the event that the Excise Tax payable by the Executive is subsequently determined to be less than the amount, if any, taken into account hereunder at the time of termination of the Executive’s employment, the Executive shall repay to the Company at the time that the amount of such reduction in Excise Tax is finally determined the portion of the Gross-Up Payment attributable to such reduction plus interest on the amount of such repayment at the rate provided for in Section1274(b)(2)(B) of the Code (“Repayment Amount”).In the event that the Excise Tax payable by the Executive is determined to exceed the amount, if any, taken into account hereunder at the time of the termination of the Executive’s employment (including by reason of any payment the existence or amount of which cannot be determined at the time of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in respect of such excess (plus any interest and penalty payable with respect to such excess) immediately prior to the time that the amount of such excess is required to be paid by Executive (“Additional Gross-up”), such that the net amount retained by the Executive, after deduction of any Excise Tax on the Parachute Payments and any Federal, state and local income tax and Excise Tax upon the Additional Gross-Up Payment, shall be equal to the Parachute Payments determined prior to the application of this paragraph.The obligation to pay any Repayment Amount or Additional Gross-up shall remain in effect under this Agreement for the entire period during which the Executive remains liable for the Excise Tax, including the period during which any applicable statute of limitation remains open. (d)The payments provided in Sections1(a) and 2(a) hereof shall be in lieu of any other severance compensation otherwise payable to Executive under any other agreement between Executive and the Company (including, without limitation, the 2006 Severance Agreement and the 2006 Change in Control Agreement) or the Company’s established severance compensation policies; provided, however, that nothing in this Agreement shall affect or impair Executive’s vested rights under any other employee benefit plan or policy of the Company. (e)Unless the Company determines that any Parachute Payments made hereunder must be reported as “excess parachute payments” in accordance with the third sentence of Section1(a) above, neither party shall file any return taking the position that the payment of such benefits constitutes an “excess parachute payment” within the meaning of Section280G(b)(1) of the Code.If the Internal Revenue Service proposes an assessment of Excise Tax against the Executive in excess of the amount, if any, taken into account at the time specified in Sections1(a) and 2(a), then, if the Company notifies Executive in writing that the Company elects to contest such assessment at its expense, unless the Executive waives the right to an Additional Gross-Up Payment, the Executive (i)shall in good faith cooperate with the Company in contesting such proposed assessment; and (ii)such Executive shall not settle such contest without the written consent of the Company.Any such contest shall be controlled by the Company, provided, however, that the Executive may participate in such contest. 4 2. Option for Additional Compensation and Benefits Upon Subsequent Change in Control; (a)Executive shall be eligible for additional compensation (“Additional Compensation”) consisting of an additional 26 bi-weekly payments following the 26 bi-weekly payments provided for in Section 1(a) of this Agreement and the extension for an additional period of one (1) year of the COBRA Eligible Benefits pursuant to Section 1(a)(ii)(A)(x) and the other benefits described in Section 1(a)(ii)(B) if, and only if,the following conditions are met: i.There is a Change in Control (as defined below) on or before November 30, 2008, and ii.Executive has not violated, and continues to refrain from violating, Section 4(c). (b)To the extent that these conditions for Additional Compensation have been met initially, Company shall cease making payments of Additional Compensation upon Executive violating Section 4(c) of this Agreement during the Restricted Period. (c)Change in
